DETAILED ACTION
This action is pursuant to the claims filed on 05/24/2022. Claims 1, 3-16, 18-19, and 21 are pending. A first action on the merits of claims 1, 3-16, 18-19, and 21is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-16, 18-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 respectively recite “wherein the heating tool comprises the active ingredient-containing adhesive layer on at least part of a portion corresponding to the portion in which the exothermic composition is present”. There is insufficient antecedent basis for “the portion in which the exothermic composition is present” in the claim. For examination purposes this limitations will be interpreted to read “wherein the heating tool comprises the active ingredient-containing adhesive layer on at least part of a portion in which the exothermic composition is present”. Claims 3-16, 18-19, and 21 inherit this deficiency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodo (U.S. PGPub No. 2008/0202490) in view of Ota (U.S. PGPub No. 2010/0087902).
Regarding claim 1 Dodo teaches a heating tool (Fig 3 heat generating body 1) comprising: an exothermic composition (Fig 3A heat generating composition body 1A and [0096] composition containing water, exothermic substance, carbon components, and a reaction accelerator) containing an oxidation accelerator ([0096 and 0187] carbon component is oxidation accelerator), an oxidizable metal powder ([0096-0099] iron powder), and water ([0096]); an active ingredient-containing adhesive layer (Fig 3 and [0035] adhesive layer 9 contains a functional substance disclosed in [0344] as caffeine; [0048, 0318, and 0323] adhesive layer includes a non-hydrophilic adhesive); the exothermic composition being housed in an air-permeable container bag (Fig 3 and [0082], covering material 5 and upper most layer of multiliayer substrate 4 define air-permeable container bag for heat generating composition body 1A; [0080-0081] at least covering material 5 is air permeable), wherein the heating tool is configured for direct application to a skin via the active ingredient-containing adhesive layer (Fig 3 adhesive layer 9 configured for direct contact and application to skin with removal of release film 13; [0317] disclosing adhesive layer as capable of adhering to skin); wherein the heating tool comprises the active ingredient-containing adhesive layer on at least part of a portion corresponding to the portion in which the exothermic composition is present (See modified Fig 3 below, Examiner notes under the broadest reasonable interpretation this limitation merely recites a ‘portion’ of the heating tool containing at least part of the adhesive layer and exothermic composition exothermic composition; such a portion is annotated in fig 3 below); wherein the active ingredient adhesive layer contains a base, the base is at least one member selected from a group consisting of rubber-based adhesives, acrylic-based adhesives, silicone-based adhesives, and urethane-based adhesives ([0323] “Examples of the adhesive which constitutes the non-hydrophilic adhesive layer include acrylic adhesives”); wherein the active ingredient is at least one member selected from a group consisting of fragrances and warm-sensation components ([0344] caffeine), and wherein the warm-sensation component is at least one member selected from a group consisting of capsaicin, caffeine, tocopherol nicotinate, nonylic acid vanillyl amide, nicotinic acid benzyl ester, vanillyl butyl ether, vanillyl ethyl ether, vanillyl propyl ether, vanillyl pentel ether, vanillyl hexyl ether, vanillyl butyl ether acetate and capsicum extract ([0343-0344] functional substance of adhesive layer is caffeine). Dodo further teaches wherein the substrate layer of the container bag is a multi-layer structure comprising multiple layers of polyethylene films ([0082] substrate made of layer A/layer B, layer A/layer B/layer C, or layer A/layer B/layer C/layer D; [0083] disclosing layers A, B, C, and D including polyethylene films).
The above referenced embodiment of Dodo fails to explicitly teach the vapor deposition layer between the outside of the container bag and adhesive layer.
In related heating tool prior art, Ota teaches a similar heating tool (Fig 1) wherein a similar container bag (Figs 1 and 4, container bag defined by layer 10 of Fig 1 and layer 31 of Fig 4) comprises a multilayered structure on the bottom layer of the container bag (Fig 4 polymer sheet layer 31) wherein the multilayer structure can optionally comprise a polyethylene film or a vapor deposited film ([0062] “The polymer film that constitutes the polymer sheet layer 31 … may be a multi-layered one. Also, processed films such as films on which a metal or an inorganic material has been vapor-deposited may be used”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified layers A, B, or C of the multi-layered substrate of Dodo in view of Ota to incorporate a vapor deposition layer between the outside of the container bag (i.e., layer A) and adhesive layer to arrive at the device of claim 1. Doing so would be a simple substitution of one well-known layer of an air impermeable polymer multi-layered structure (Dodo [0082-0083] polyethylene layer B, C, or D in the multi-layer substrate that is between layer A and the substrate 9) for another well-known layer of an air impermeable multi-layered structure (Ota [0060-0062] processed films such as vapor-deposited films) to yield the predictable result of providing a well-known layer on a multi-layered skin-side surface of a heat generating body.

    PNG
    media_image1.png
    247
    545
    media_image1.png
    Greyscale

Regarding claim 3, Dodo further teaches wherein the oxidation accelerator is carbon black ([0187] carbon component is carbon black).
Regarding claim 4, Dodo further teaches wherein the exothermic composition further contains a water-soluble salt and/or a water-retaining agent ([0097]).
Regarding claim 8, Dodo further teaches wherein the oxidation accelerator is carbon black ([0187] carbon component is carbon black).
Regarding claims 5 and 13-14, in view of the above combination, Dodo further teaches wherein the exothermic composition contains the oxidation accelerator in an amount of 1 to 50 parts by weight ([0182]). Examiner notes that this converts to a minimum of 0.39 wt% and a maximum of 32.89 wt% . Maximum calculation based on the maximum part by weight of the carbon component (50) and the minimum sum of the part by weight of all other ingredients [Wingdings font/0xE0]                                 
                                    
                                        
                                            50
                                        
                                        
                                            50
                                            +
                                            102.04
                                        
                                    
                                    =
                                    0.3289
                                    =
                                    32.89
                                    %
                                
                            . Minimum calculation based on the minimum part by weight of the carbon component (1) and the maximum sum of the part by weight of all other ingredients [Wingdings font/0xE0]                                 
                                    
                                        
                                            1
                                        
                                        
                                            1
                                            +
                                            257
                                        
                                    
                                    =
                                    0.0039
                                    =
                                    0.39
                                    %
                                
                            ).
The Dodo/Ota combination discloses the invention substantially as claimed above except for the exact range of the oxidation accelerator in the exothermic composition being in an amount of 1 to 30 wt%.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dodo in view of Ota to incorporate a wt% in an amount of 1 to 30 for the oxidation accelerator in the exothermic composition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to determine an ideal range of the oxidation accelerator to achieve sufficient heating of the device for the user.	
Regarding claims 9-11, Dodo further teaches wherein the exothermic composition further contains a water-soluble salt and/or a water-retaining agent ([0097]).
Regarding claims 6 and 18-19, in view of the above combination, Dodo further teaches wherein the adhesive layer contains the active ingredient in an amount from 0.01 to 25 parts by weight based on 100 parts by weight of the adhesive ([0346]; Examiner notes this converts to a range of 0.01 wt% to 20 wt% (                                
                                    
                                        
                                            0.01
                                        
                                        
                                            0.01
                                            +
                                            100
                                        
                                    
                                    =
                                    0.0001
                                    =
                                    0.01
                                    %
                                     
                                    ;
                                    
                                        
                                            25
                                        
                                        
                                            25
                                            +
                                            100
                                        
                                    
                                    =
                                    0.20
                                    =
                                    20
                                    %
                                
                            ).
The Dodo/Ota combination discloses the invention substantially as claimed above except for the exact range of 0.00001 to 85 wt% of the active ingredient in the adhesive layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dodo in view of Ota to incorporate the range of 0.0001 to 85 wt% of the active ingredient in the adhesive layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to determine the workable range for the active ingredient to obtain an ideal effect of the active ingredient on the user.
Regarding claims 12 and 15-16, in view of the above combination of claims 6, 8 and 9 above, Dodo further teaches wherein the exothermic composition contains the oxidation accelerator in an amount of 1 to 50 parts by weight ([0182]). Examiner notes that this converts to a minimum of 0.39 wt% and a maximum of 32.89 wt% . Maximum calculation based on the maximum part by weight of the carbon component (50) and the minimum sum of the part by weight of all other ingredients [Wingdings font/0xE0]                                 
                                    
                                        
                                            50
                                        
                                        
                                            50
                                            +
                                            102.04
                                        
                                    
                                    =
                                    0.3289
                                    =
                                    32.89
                                    %
                                
                            . Minimum calculation based on the minimum part by weight of the carbon component (1) and the maximum sum of the part by weight of all other ingredients [Wingdings font/0xE0]                                 
                                    
                                        
                                            1
                                        
                                        
                                            1
                                            +
                                            257
                                        
                                    
                                    =
                                    0.0039
                                    =
                                    0.39
                                    %
                                
                            ).
The Dodo/Ota combination discloses the invention substantially as claimed above except for the exact range of the oxidation accelerator in the exothermic composition being in an amount of 1 to 30 wt%.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dodo in view of Ota to incorporate a wt% in an amount of 1 to 30 for the oxidation accelerator in the exothermic composition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to determine an ideal range of the oxidation accelerator to achieve sufficient heating of the device for the user.	
Regarding claim 7, Dodo teaches a method for suppressing a reduction of an active ingredient in an adhesive layer of a heating tool (Fig 3 and [0035] adhesive layer 9 contains a functional substance disclosed in [0344] as caffeine; the presence of substrate 4 between adhesive layer 9 and exothermic composition body 1A suppresses a reduction of active ingredient in adhesive layer 9 (i.e., suppression is compared to lack of existing substrate 4 in which active ingredient would mix with carbon black of exothermic composition 1A)) comprising an active ingredient-containing adhesive layer (Fig 3 and [0035] adhesive layer 9 contains a functional substance disclosed in [0344] as caffeine; [0048, 0318, and 0323] adhesive layer includes a non-hydrophilic adhesive), the method comprising disposing a layer between the active ingredient containing adhesive layer and a container bag (Fig 3 and [0080-0081] covering material 5 and substrate 4 act as air permeable container; [0082] discloses substrate 4 as multi-layered, thus the bottom layers of substrate 4 are disposed between adhesive 9 and upper layer of substrate 4 defining the outside of the container bag) housing an exothermic composition (Fig 3A heat generating composition body 1A and [0096] composition containing water, exothermic substance, carbon components, and a reaction accelerator) containing an oxidation accelerator ([0096 and 0187] carbon component is oxidation accelerator), an oxidizable metal powder ([0096-0099] iron powder), and water ([0096]); wherein the heating tool is configured for direct application to a skin via the active ingredient-containing adhesive layer (Fig 3 adhesive layer 9 configured for direct contact and application to skin with removal of release film 13; [0317] disclosing adhesive layer as capable of adhering to skin); wherein the heating tool comprises the active ingredient-containing adhesive layer on at least part of a portion corresponding to the portion in which the exothermic composition is present (See modified Fig 3 above, Examiner notes under the broadest reasonable interpretation this limitation merely recites a ‘portion’ of the heating tool containing at least part of the adhesive layer and exothermic composition exothermic composition; such a portion is annotated in fig 3 above); wherein the adhesive layer contains a base, and the base is at least one member selected from a group consisting of rubber- based adhesives, acrylic-based adhesives, silicone-based adhesives, and urethane-based adhesives ([0323] “Examples of the adhesive which constitutes the non-hydrophilic adhesive layer include acrylic adhesives”); wherein the active ingredient is at least one member selected from a group consisting of fragrances and warm-sensation components ([0344] caffeine), and wherein the warm-sensation component is at least one member selected from a group consisting of capsaicin, caffeine, tocopherol nicotinate, nonylic acid vanillyl amide, nicotinic acid benzyl ester, vanillyl butyl ether, vanillyl ethyl ether, vanillyl propyl ether, vanillyl pentel ether, vanillyl hexyl ether, vanillyl butyl ether acetate and capsicum extract ([0343-0344] functional substance of adhesive layer is caffeine). Dodo further teaches wherein the substrate layer of the container bag is a multi-layer structure comprising multiple layers of polyethylene films ([0082] substrate made of layer A/layer B, layer A/layer B/layer C, or layer A/layer B/layer C/layer D; [0083] disclosing layers A, B, C, and D including polyethylene films).
In related heating tool prior art, Ota teaches a similar heating tool (Fig 1) wherein a similar container bag (Figs 1 and 4, container bag defined by layer 10 of Fig 1 and layer 31 of Fig 4) comprises a multilayered structure on the bottom layer of the container bag (Fig 4 polymer sheet layer 31) wherein the multilayer structure can optionally comprise a polyethylene film or a vapor deposited film ([0062] “The polymer film that constitutes the polymer sheet layer 31 … may be a multi-layered one. Also, processed films such as films on which a metal or an inorganic material has been vapor-deposited may be used”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified layers A, B, or C of the multi-layered substrate of Dodo in view of Ota to incorporate a vapor deposition layer between the outside of the container bag (i.e., layer A) and adhesive layer to arrive at the method of claim 7. Doing so would be a simple substitution of one well-known layer of an air impermeable polymer multi-layered structure (Dodo [0082-0083] polyethylene layer B, C, or D in the multi-layer substrate that is between layer A and the substrate 9) for another well-known layer of an air impermeable multi-layered structure (Ota [0060-0062] processed films such as vapor-deposited films) to yield the predictable result of providing a well-known layer on a multi-layered skin-side surface of a heat generating body.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodo in view of Ota as applied to claim 1, and in further view of Kopanic (U.S. PGPub No. 2006/0258963).
Regarding claim 21, the Dodo/Ota combination teaches the device of claim 1 as stated above.
Dodo/Ota fail to teach wherein the acrylic-based adhesives is at least one acrylic-based adhesive selected from a group consisting of methyl acrylate type, ethyl acrylate type, 2-ethylhexyl acrylate type, and butyl acrylate type acrylic-based adhesives.
In related prior art, Kopanic teaches a similar heating device (Fig 1 and [0012]) wherein a similar adhesive layer is provided (Fig 2 adhesive 24) wherein the acrylic-based adhesives is at least one acrylic-based adhesive selected from a group consisting of methyl acrylate type, ethyl acrylate type, 2-ethylhexyl acrylate type, and butyl acrylate type acrylic-based adhesives ([0032], adhesive layer can be formed with methyl acrylate or 2-ethylhexyl acrylate) and the silicone-based adhesives is at least one silicone- based adhesive selected from a group consisting of addition cure type and peroxide cure type silicone-based adhesives (Examiner notes that the adhesive layer is claimed to only contain “at least one member” selected from a group consisting of … acrylic-based adhesives and silicone-based adhesives in claim 1; as such the “addition cure type and peroxide cure type” adhesives do not need to be taught to reject claim 21). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer of Dodo in view of Ota, and Kopanic to incorporate the acrylic-based adhesive of Kopanic to arrive at the device of claim 1. Doing so would be a simple substitution of one well known acrylic-based adhesive ([0323] acrylic adhesive of Dodo) for another well-known acrylic-based adhesive (Kopanic [0032] methyl acrylate-based adhesive) to yield the predictable result of an adhesive layer that is capable of being attached to the skin of a patient (Dodo [0317]; Kopanic [0012]).
Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive.
Applicant argues that the Doda/Ota combination fails to teach the newly incorporated limitation reciting “the vapor deposition layer being disposed between the outside of the container and the adhesive layer”. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, paragraphs [0082-0084] of Doda teaches a multilayer substrate 4 comprising layers A, B, C, and D in which any of layers A, B, C, or D may contain a polyethylene film. The Examiner notes that layer A (i.e., the uppermost layer closest to the exothermic composition 1A and covering material 5 define the container of the exothermic composition 1A.  Furthermore, the Ota reference teaches a similar multilayer substrate in Figure 4. Paragraph [0062] of Ota discloses the alternative use of polyethylene films or vapor deposited films being capable interchangeable use for an air-impermeable substrate. As such, the Examiner maintains their position that it would have been obvious to one of ordinary skill in the art to modify any one of layers B, C, or D of the multilayer substrate of Doda in view of Ota to incorporate a vapor deposition layer in layer B, C, or D such that the vapor deposition layer is between the outside of the container (i.e., layer A) and the adhesive layer 9. Doing so would be a simple substitution of one well-known material of a polyethylene film for another well-known material of a vapor deposition layer to yield the predictable result of an air-impermeable multilayer substrate. As such, these arguments are unpersuasive. 
Applicant argues that the Doda/Ota combination fails to teach the newly incorporated limitation reciting “the active ingredient containing adhesive layer on at least part of a portion corresponding to the portion in which the exothermic composition is present”. The Examiner respectfully disagrees. Figure 3 of Doda shows the adhesive layer 9 being directly positioned below the exothermic composition 1A. Further it is noted that applicant’s use of the “the portion in which the exothermic composition is present” may be interpreted under its broadest reasonable interpretation as any portion of the device in which the exothermic composition is present. The Examiner has provided annotated Figure 3 below showing a box defining a “portion in which the exothermic composition is present” where adhesive layer 9 is also present as claimed. As such, these arguments are unpersuasive and further arguments directed toward this limitation regarding the Ota reference are moot.
Arguments directed towards dependent claims 3-6, 8-16, 18, 19, and 21 are equally unpersuasive for the reasons stated above.

    PNG
    media_image1.png
    247
    545
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794